Name: COMMISSION REGULATION (EC) No 3008/95 of 22 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 312/76 EN Official Journal of the European Communities 23 . 12. 95 COMMISSION REGULATION (EC) No 3008/95 of 22 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 December 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 167, 18. 7. 1995, p. 10. 3 OJ No L 387, 31 . 12. 1992, p. 1 . (&lt;) OJ No L 22, 31 . 1 . 1995, p. 1 . 23 . 12. 95 EN Official Journal of the European Communities No L 312/77 ANNEX to the Commission Regulation of 22 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code f) value 0702 00 50 052 67,0 0805 30 40 022 73,4 060 80,2 052 72,7 064 59,6 204 53,2 066 41,7 068 623 388 67,5 204 101,7 l 400 98,6 208 44,0 512 54,8 212 117,9 520 66,5 624 345,9 524 100,8 999 102,3 \ 528 94,7 0707 00 40 052 84,4 600 79,0 053 166,9 624 78,0 060 61,0 999 76,3 066 53,8 068 0808 10 92, 0808 10 94, 60,4 0808 10 98 052 65,4 204 49,1 064 78,6 624 118,7 388 39,2 999 84,9 0709 10 40 220 244,5 400 75,1 999 244,5 404 55,2 0709 90 79 052 79,1 508 68,4 204 77,5 I 512 51,2 412 54,2 524 57,4 624 172,6 528 48,0 999 95,9 728 107,3 0805 10 61 , 0805 10 65, 800 78,0 0805 10 69 052 41,3 204 804 21,049,0 388 40,5 999 62,1 600 58,4 0808 20 67 052 143,7 624 46,6 064 73,6 999 47,2 388 79,6 0805 20 31 052 77,3 400 104,7 204 77,8 512 89,7 624 79,7 528 84,1 999 78,3 624 79,0 0805 20 33, 0805 20 35, 728 115,40805 20 37, 0805 20 39 052 60,5 464 87,6 800 55,8 624 100,6 804 112,9 999 82,9 I 999 93,8 {') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin'.